  IN THE UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
                                                                      Order Filed on October 6, 2020
                                                                      by Clerk
  Sadek and Cooper Law Office                                         U.S. Bankruptcy Court
  1315 Walnut Street, Suite 502                                       District of New Jersey
  Philadelphia, PA 19107
  215-545-0008

  In Re:
                                                          Case No.:         17-21500

                                                          Chapter:          13
                     Josette M. Garrett
                     Readus D. Garrett                    Hearing Date:     10/6/2020 @10:00 AM

                          Debtor(s)                       Judge:            ABA




                                      ORDER TO DISBURSE FUNDS

           The relief as set forth on the follow page, numbered two (2) it is hereby ORDERED.




DATED: October 6, 2020
In re: Josette M. Garret and Readus M. Garrett
Case No.: 17-21500-ABA
Caption of Order: Order to Disburse Funds


       This matter being opened to the Court by the Debtors, through their attorney, with notice to all

creditors and the Trustee and that the Court having reviewed the application of the debtors and any

objections thereto and being of the opinion that the relief is appropriate and warranted and for good

cause shown:



       IT IS HEREBY ORDERED as follows:


   1. Debtor claims proceeds in the amount of $21,826.67 exempt pursuant to 11 U.S.C.

       §522(d)(11)(D).

   2. There are no non-exempt proceeds to distribute to the Standing Trustee.
